DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Response to Arguments
Applicant’s arguments of 3/22/2021 have been fully considered, but are moot in view of the new grounds of rejection based upon the newly-cited Sugg and Hornung references.

Claim Objections
Claim 12 is objected to because of informalities.
Claim 12 recites the phrase:  “wherein said leveling indicator comprising a line extends longitudinally along said length”.  It is believed that such phrase was intended to recite:  “wherein said leveling indicator comprising a line extending longitudinally along said length”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugg et al., US 2014/0150639 (newly-cited in the present Office Action).
Regarding Claim 12, Sugg discloses:  A method of leveling a scope, said method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
obtaining a scope comprising a leveling indicator (scope 500 includes markings 502, 504; paragraphs [0070]-[0074] and FIG. 14 of Sugg);
wherein said scope has a length which is the major dimension, and wherein said leveling indicator is located along the scope body, and wherein said leveling indicator comprises a line extends longitudinally along said length (scope 500 has a main body 508 with a length as the major dimension, wherein markings 502, 
positioning said scope adjacent a mount (scope 500 is positioned adjacent mount 506; paragraphs [0070]-[0074] and FIG. 14 of Sugg); and
manipulating said scope to align said leveling indicator with a surface of said mount (operator adjusts the scope 500 by aligning the marking on the scope 500 with the corresponding marking on the mount 506; paragraphs [0070]-[0074] and FIG. 14 of Sugg).

Regarding Claim 13, Sugg discloses:  wherein said leveling indicator does not comprise any moving parts (markings 502, 504 do not comprise any moving parts; paragraphs [0070]-[0074] and FIG. 14 of Sugg).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugg, or alternatively, Sugg in view of Tarlton et al., US 5,406,733 (cited in the IDS of 1/10/2020 and previously-relied upon).
Regarding Claims 14 and 15, Sugg discloses a left-side/right-side configuration for the mount (two-piece configuration of mount 506 having a left-side and a right side fastened together; FIG. 14 of Sugg).
Sugg does not appear to disclose a top-side/bottom-side configuration for the mount, such that:  wherein said mount comprises a bottom ring and removable top ring.
However, it has been held that rearrangement of parts in a manner which would not modify the operation of a device is an obvious modification.  MPEP § 2144.04, Section VI, Subsection C, citing In re Japikse, 181 F.2d 1019; 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553; 188 USPQ 7 (CCPA 1975).
In the present case, the choice of a left-side/right-side configuration for the mount versus a top-side/bottom-side configuration for the mount, is merely a rearrangement of parts wherein both configurations comprise two semi-circular halves [rings] of a holding arrangement for the scope, having the same function of securing the scope to the firearm, and thus operating in the same predictable manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed top-side/bottom-side configuration for the mount of Sugg, because such configuration is merely a rearrangement of known parts operating in the same predictable manner, and thus an obvious modification.
Furthermore, both of such configurations were known in the art, as evidenced by Tarlton, which is related to Sugg with respect to firearms scopes.
Tarlton teaches:  wherein said mount comprises a bottom ring and removable top ring (upper and lower half rings of rear and front scope rings 21, 22 which are detachably connected to one another; column 5, line 48 – column 6, line 6 and FIGS. 1, 3 of Tarlton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the top-side/bottom-side configuration of Tarlton for the mount of Sugg because such configuration is an suitable alternative arrangement of mount for firearms scope, functioning in the same manner, as evidenced by column 5, line 48 – column 6, line 6 and FIGS. 1, 3 of Tarlton.

Claims 1, 3, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugg in view of Hornung et al., US 2014/0007486 (newly-cited in the present Office Action).
Regarding Claim 1, Sugg discloses:  A scope comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a scope body comprising a lens at one end (scope 500 comprises scope main body 508 having a lens 512 at one end; paragraphs [0070]-[0074] and FIG. 14 of Sugg);
a leveling indicator located on said scope body (scope main body 508 includes markings 502, 504; paragraphs [0070]-[0074] and FIG. 14 of Sugg);
wherein said leveling indicator comprises a line (markings 502, 504 are lines; paragraphs [0070]-[0074] and FIG. 14 of Sugg); and
wherein said leveling indicator does not comprise any moving parts 
wherein said leveling indicator is engraved on said scope body (markings 502, 504 may be lines engraved longitudinally along the length of scope main body 508; paragraphs [0070]-[0074] and FIG. 14 of Sugg); and
wherein said scope body has a length which is the major dimension, and wherein said leveling indicator is located along the scope body, and wherein said line extends longitudinally along said length (scope 500 has a main body 508 with a length as the major dimension, wherein markings 502, 504 may be lines engraved longitudinally along the length of scope main body 508; paragraphs [0070]-[0074] and FIG. 14 of Sugg).

Sugg does not appear to explicitly disclose lenses at opposite ends of the scope body such that:  the scope body is connecting two lenses on opposing ends.
Hornung is related to Sugg with respect to firearms scopes.
Hornung teaches:  the scope body is connecting two lenses on opposing ends (opposing ends of a telescope 2 [scope] comprise a front lens system 6 and an ocular/eyepiece 12 at a back portion, respectively; paragraphs [0004], [0035], [0052] and FIGS. 1, 2 of Hornung).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ocular/eyepiece of Hornung for the scope body of Sugg (and in addition to the lens of Sugg) because such ocular/eyepiece enables focusing of an object being viewed through the scope, or adaptation of refractive error of the user’s eye, as taught in paragraphs [0006], [0015], [0021] of Hornung.

Regarding Claim 3, Sugg-Hornung discloses:  wherein said leveling indicator comprises at least two discrete points (markings 502, 504 each have a starting point at one 

Regarding Claim 5, Sugg-Hornung does not appear to explicitly disclose:  wherein said leveling indicator has a length of between about 1/4 of an inch to about 1 inch.
However, it has been held that that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed because Sugg-Hornung discloses that the scope may be used for many types of firearms, not just long guns, i.e., rifles, shotguns, machine guns, but to include pistols as well, i.e., handguns (see paragraph [0074] of Sugg), and thus the markings 502, 504 [leveling indicators] may be sized appropriately for scopes of various lengths, including smaller scopes for smaller firearms such as handguns.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed range of length for the markings [leveling indicators] of Sugg-Hornung in accordance with selecting an optimum or workable range by routine experimentation for the smaller classes of firearms.

Regarding Claim 7, Sugg discloses:  A system for leveling, said system comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a scope comprising a scope body having a lens on one end 
a leveling indicator located on said scope body (scope main body 508 includes markings 502, 504; paragraphs [0070]-[0074] and FIG. 14 of Sugg);
a mount for coupling with said scope body (scope 500 may be coupled with mount 506; paragraphs [0070]-[0074] and FIG. 14 of Sugg);
wherein said leveling indicator aligns with said mount when said scope is level (operator adjusts the scope 500 by aligning the marking on the scope 500 with the corresponding marking on the mount 506; paragraphs [0070]-[0074] and FIG. 14 of Sugg); and
wherein said leveling indicator comprises a line (markings 502, 504 are lines; paragraphs [0070]-[0074] and FIG. 14 of Sugg); and
wherein said leveling indicator does not comprise any moving parts (markings 502, 504 do not comprise any moving parts; paragraphs [0070]-[0074] and FIG. 14 of Sugg);
wherein said scope body has a length which is the major dimension, and wherein said leveling indicator is located along the scope body, and wherein said line extends longitudinally along said length (scope 500 has a main body 508 with a length as the major dimension, wherein markings 502, 504 may be lines engraved longitudinally along the length of scope main body 508; paragraphs [0070]-[0074] and FIG. 14 of Sugg (); and
wherein said leveling indicator is engraved on said scope body (markings 502, 504 may be lines engraved longitudinally along the length of scope main body 508; paragraphs [0070]-[0074] and FIG. 14 of Sugg).

Sugg does not appear to explicitly disclose lenses at opposite ends of the scope body such that:  the scope body is connecting two lenses on opposing ends.
Hornung is related to Sugg with respect to firearms scopes.
Hornung teaches:  the scope body is connecting two lenses on opposing ends (opposing ends of a telescope 2 [scope] comprise a front lens system 6 and an ocular/eyepiece 12 at a back portion, respectively; paragraphs [0004], [0035], [0052] and FIGS. 1, 2 of Hornung).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ocular/eyepiece of Hornung for the scope body of Sugg (and in addition to the lens of Sugg) because such ocular/eyepiece enables focusing of an object being viewed through the scope, or adaptation of refractive error of the user’s eye, as taught in paragraphs [0006], [0015], [0021] of Hornung.

Regarding Claim 10, Sugg-Hornung discloses:  wherein said mount comprises a level point (the point at which the two semi-circular ring halves of mount 506 join together is a level point which may be lined up with the marking 502 to ensure proper alignment; paragraphs [0043], [0070]-[0074] and FIG. 14 of Sugg).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugg in view of Hornung, or alternatively, Sugg in view of Hornung and further in view of Tarlton.
Regarding Claims 8 and 9, Sugg-Hornung discloses a left-side/right-side configuration for the mount (two-piece configuration of mount 506 having a left-side and a right side fastened together; FIG. 14 of Sugg).
Sugg-Hornung does not appear to disclose a top-side/bottom-side configuration for the mount, such that:  wherein said mount comprises a bottom ring and removable top ring.
However, it has been held that rearrangement of parts in a manner which would not modify the operation of a device is an obvious modification.  MPEP § 2144.04, Section VI, In re Japikse, 181 F.2d 1019; 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553; 188 USPQ 7 (CCPA 1975).
In the present case, the choice of a left-side/right-side configuration for the mount versus a top-side/bottom-side configuration for the mount, is merely a rearrangement of parts wherein both configurations comprise two semi-circular halves [rings] of a holding arrangement for the scope, having the same function of securing the scope to the firearm, and thus operating in the same predictable manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed top-side/bottom-side configuration for the mount of Sugg-Hornung, because such configuration is merely a rearrangement of known parts operating in the same predictable manner, and thus an obvious modification.
Furthermore, both of such configurations were known in the art, as evidenced by Tarlton, which is related to Sugg-Hornung with respect to firearms scopes.
Tarlton teaches:  wherein said mount comprises a bottom ring and removable top ring (upper and lower half rings of rear and front scope rings 21, 22 which are detachably connected to one another; column 5, line 48 – column 6, line 6 and FIGS. 1, 3 of Tarlton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the top-side/bottom-side configuration of Tarlton for the mount of Sugg-Hornung because such configuration is an suitable alternative arrangement of mount for firearms scope, functioning in the same manner, as evidenced by column 5, line 48 – column 6, line 6 and FIGS. 1, 3 of Tarlton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872